Order of the Supreme Court, New York County (William P. McCooe, J.), and order and judgment (one paper) of said court entered, respectively, on or about October 16, 1987 and November 20, 1987, confirming an arbitration award in favor of the petitioner, unanimously affirmed, with costs.
We agree with the IAS court’s determination of the substantive issues raised by this petition to confirm an arbitration award. A procedural problem is presented by the circumstance that the petition was not properly served on the respondent, one of several issues raised by the respondent in its answer. Petitioner thereafter commenced a new action, this time appropriately serving the petition on respondent, to which respondent interposed an answer in all respects the same as that set forth in its answer to the first petition, except omitting the claim of defective service. Understandably believing that the appropriate service of the second petition eliminated the issue of personal jurisdiction, the court addressed the issues in an opinion with whose analysis and conclusions we agree.
In retrospect, it would have been preferable if the court had formally consolidated the two actions before deciding the case, instead of consolidating them shortly after the order and judgment here appealed from. Under the circumstances, we believe that no appropriate purpose would be served by revers*364ing an order, clearly correct in our view with respect to the merits raised, to have the matter remanded to the IAS court for the purpose of repeating the same decision. Concur — Sandler, J. P., Kassal, Ellerin, Wallach and Smith, JJ.